   Case 3:19-cv-00575-VLB Document 44 Filed 07/02/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

NICHOLAS CLARK,                       :
                                      :
                          Plaintiff,  :          Case No.: 3:19 cv 00575 (VLB)
                                      :
    vs.                               :
                                      :
COOK                                  :
                                      :
                          Defendants. :          JULY 2, 2020


                           NOTICE OF APPEARANCE

    Please enter my appearance as counsel in this case for:

    Plaintiff, Nicholas Clark.




                                         /s/ James V. Sabatini
                                         James V. Sabatini, Esquire CT 19899
                                         Sabatini and Associates, LLC
                                         One Market Square
                                         Newington, CT 06111
                                         Tel. No.: 860-667-0839
                                         Fax No.: 860-667-0867
                                         e-mail: jsabatini@sabatinilaw.com
     Case 3:19-cv-00575-VLB Document 44 Filed 07/02/20 Page 2 of 2




                      ELECTRONIC CERTIFICATE OF SERVICE

I hereby certify that on July 2, 2020, a copy of the foregoing Appearance was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by email to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated in the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                              /s/ James V. Sabatini
                                                 James V. Sabatini
